DETAILED ACTION
1.	The Amendment filed 11/23/2021 has been entered. Claims 1 & 3-9 in the application remain pending and are currently being examined. Claim 1 was amended. Claim 2 was cancelled. Claims 3-4 & 6-7 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 08/10/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections
4.	The claim rejections under pre-AIA  35 U.S.C. 102(b) as anticipated by Abbott et al. (US Pat. 6,191,543) of claim 2 are withdrawn per cancellation of claim 2.

Claim Rejections - 35 USC § 102
5.	Claims 1 & 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abbott et al. (US Pat. 6,191,543) hereinafter Abbott.
	As regards to claim 1, Abbott discloses Abbott discloses a thermal spray system for forming a softened magnetic bulk material from a metallic magnetic component and a source of electrically insulating material (abs; col 1, ln 10-col 5, ln 35; col 14, ln 43-47; fig 1-4), comprising:

a thermal spray apparatus (deposition device emitting molten feedstock, see fig 1-2) to deposit layers of a coating (col 7, ln 23-65); 
a thermal spray coating device comprising nozzle 150 to supply reactant gas 140 (col 5, ln 39-54; col 7, ln 49-57; col 8, ln 21-49; fig 2); 
a support substrate 10, 170, 200 configured to support the molten magnetic bulk material (col 5, ln 39-54; fig 1-3);
wherein the HVOF wire system 2, plasma spray system 100 (heating device) heats the magnetic material to form particles having a molten state and the coating device and thermal spray apparatus are configured so that a reaction gas may be injected by the coating device into the molten flux stream of the spray and combustion of fuel gasses 6, 120, 130, for melting the feedstock uses metal wire 4, metal powder 110, as feedstock and reactant gas 8, 140 reacts with molten feedstock 4, 110, and transports molten droplets to a substrate 10, 170, to produce a layer 12, 160, wherein the coating may include an electrically insulating layer, e.g., aluminum oxide, zirconium oxide, magnesium oxide formed by droplets that acquire surface coating of reaction product with unreacted metal inside which are sprayed to form the layer of material 12,160 with an insulating boundary layer coating, on the substrate 10, 170 (col 3, In 11 -23; col 5, In 39-54; col 7, In 49-57; col 8, In 21-49; col 9, In 6-24; fig 1-2); and 
wherein the source of insulating material comprises a reactive gas 8, 140 and the thermal spray apparatus (deposition device emitting molten feedstock, see fig 1-2) 
As regards to claim 8, Abbott discloses a system (abs; col 1, In 10-col 5, In 35; fig 1-4), wherein the molten magnetic bulk material includes domains formed from the magnetic material with insulating boundary layer coating, wherein the coating may include an electrically insulating layer, e.g., aluminum oxide, zirconium oxide, magnesium oxide formed by droplets that acquire surface coating of reaction product with unreacted metal inside which are sprayed to form the layer of material 12, 160 with an insulating boundary layer coating, on the substrate 10, 170 (col 5, In 39-54; col 8, In 21-49; col 9, In 6-24; fig 1-2).

Claim Rejections - 35 USC § 103
6.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Abbott 
as applied to claim 1 above, and further in view of Chun et al (US 5,266,098) hereinafter Chun. 
As regards to claim 5, Abbott discloses a system (abs; col 1, In 10-col 5, In 35; fig 1-4), wherein the deposition device may be a thermal spray apparatus, include, without limitation, arc plasma, flame spray, Rockide systems, arc wire, and high 
Chun discloses an apparatus for producing uniformly sized metal droplets (abs; col 1, In 63-col 3, In 15; fig 1 -3), wherein the deposition device comprises a uniform droplet spray deposition device (col 1, In 63-col 2, In 15; col 3, In 32-col 4, In 4; fig 1). At the time of the invention, it would have been obvious to include wherein the deposition device comprises a uniform droplet spray deposition device in the system of Abbott, because Chun teaches the use of a uniform droplet spray deposition device to effectively deposit the reacted metal droplets in a uniform matter on a substrate (col 1,In 63-col 2, In 15).

7.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Abbott as applied to claim 1 above and further in view of Fuller et al (US 2006/0013962 Al) hereinafter Fuller.
As regards to claim 9, Abbott discloses a system (abs; col 1, In 10-col 5, In 35; fig 1 -4), and the molten state of the magnetic material (col 1, In 13-18 & 33-42; col 5, In 39-54), however Abbott does not disclose wherein the molten state is at a temperature below the melting point of the magnetic material.
Fuller discloses a spray deposition system ([0024]-[0025]; fig 1), wherein the metal particles are heated to a temperature that is less than the melting temperature of the particles ([0028]; [0033]). At the time of the invention, it would have been obvious to include wherein the metal particles are heated to a temperature that is less than the melting temperature of the particles in the system of Abbott, because Fuller .

Response to Arguments
8.	Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Abbott fails to disclose or suggest a system "wherein the source of insulating material comprises a reactive chemical source and the deposition device deposits the particles of the metal material in the softened or molten state on the support in a deposition path such that insulating boundaries are formed on the metal material by the coating device from a chemical reaction of the reactive chemical source in the deposition path," as recited in amended claim 1. In particular, Abbott lacks the deposit of particles "such that insulating boundaries are formed on the metal material by the coating device from a chemical reaction of the reactive chemical source in the deposition path."  In Abbott, there is no coating device that causes the deposit of particles with insulating boundaries formed on metal material. Instead, Abbott reacts a gas 8 with wire feedstock with the gas chosen as the reactant gas being used as an accelerator and as a coolant (Abbott, column 7, lines 31-32). The Examiner equates the thermal spray system of Abbott with both the deposition device and the coating device of claim 1, but these deposition and coating systems are two separate elements in the system of claim 1 whereas Abbott has only a thermal spray component.  The coating device in the system of claim 1 is used to form the insulation boundaries; however, in Abbott there is no indication that a coating device is used to cause insulating boundaries from a chemical reaction of the reactive chemical source in the deposition path. In Abbott, the reactant gas is simply used by the thermal spray system, which may be more similar to a deposition system, for acceleration of droplets and cooling.
(b) Though the dependent claims contain their own allowable subject matter, these claims should at least be allowable due to their dependence from    an allowable independent claim.

9.	In response to applicant’s arguments, please consider the following comments.
(a) Abbott discloses: 
“If the material being deposited undergoes no reactions with the gases present in the flux stream, then the composition of the coating is identical to that of the feedstock. If, however, the molten droplets react with an ambient gas during the deposition process, the composition of the coating differs from that of the feedstock. The droplets may acquire a surface coating of the reaction product, which varies in thickness depending, for example, on the rate of reaction, the temperatures encountered, and the concentration of the gas. In some cases, the droplets react completely; in other cases, the droplets have a large volume fraction of free metal at their centers. The resulting microstructure of the coating is a lamellar structure, one consisting of individual particles of complex composition. The coating has a reduced volume fraction of free metal with the remainder consisting of reaction products distributed in general as material surrounding the free metal contained in each platelet-like particle.” (col 8, ln 21-49); and 
“Coatings on substrates can comprise resistive layers of the invention. In addition, other layers may be present in a coating to provide additional properties. Examples of additional coatings include, without limitation, an adhesion layer (e.g., nickel-aluminum alloy), an electrically insulating layer (e.g., aluminum oxide, zirconium oxide, or magnesium oxide), an electrical contact layer (e.g., copper), a thermally insulating layer (e.g., zirconium dioxide), a thermally emissive coating (e.g., chromium oxide), layers for improved thermal matching between layers with different coefficients of thermal expansion (e.g., nickel between aluminum oxide and aluminum), a thermally conductive layer (e.g., molybdenum), and a thermally reflective layer (e.g., tin). These layers may be located between the resistive layer and the substrate (e.g., adhesion layers) or on the side of the resistive layer distal to the substrate. Resistive layers may also be deposited on a nonconducting surface without an electrically insulating layer.” (col 9, ln 6-24).
	Contrary to Applicants assertion, as clearly seen in fig 1-2, Abbott discloses a system comprising a separate thermal spray apparatus (deposition device emitting molten feedstock, see fig 1-2) and a separate thermal spray coating device comprising nozzle 150 introducing reactive gas into the molten feedstock, which is identical to the instant application as seen in fig 1, wherein the system comprises a deposition device 22 emitting molten feedstock and coating device 24 introducing reactive gas into the molten feedstock ([0144]; fig 1).

wherein the source of insulating material comprises a reactive gas 8, 140 and the thermal spray apparatus (deposition device emitting molten feedstock, see fig 1-2) deposits the particles of the metal material in the softened or molten state on the substrate 10, 170, in a deposition path (path of molten feedstock, see fig 1-2) such that insulating boundaries e.g., aluminum oxide, zirconium oxide, magnesium oxide, zirconium dioxide, are formed on the metal material by the thermal spray coating device comprising nozzle 150 from a chemical reaction of the reactive gas 8, 140, in the deposition path (path of molten feedstock, see fig 1-2) (col 5, In 39-54; col 8, In 21-49; col 9, In 6-24; fig 1-2).
. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717